         Case
          Case9:19-ap-01011-DS
               9:19-ap-01011-DS Doc
                                 Doc2-1
                                     3 Filed
                                         Filed02/21/19
                                               02/15/19 Entered
                                                         Entered02/21/19
                                                                   02/15/1915:45:54
                                                                            15:44:55 Desc
                                                                                      Desc
                                  Main
                                   AP-Summons
                                       Document PagePage1 1ofof3 3


Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &        FOR COURT USE ONLY
Email Address

Meghann A Triplett
Margulies Faith LLP
16030 Ventura Blvd Ste 470
Encino, CA 91436
818−705−2777




Plaintiff or Attorney for Plaintiff

                                     UNITED STATES BANKRUPTCY COURT
                               CENTRAL DISTRICT OF CALIFORNIA − SANTA BARBARA
In re:

                                                                              CASE NO.:    9:18−bk−10645−DS

Sebastian DonDiego                                                            CHAPTER:     7


                                                                              ADVERSARY NUMBER:         9:19−ap−01011−DS
                                                               Debtor(s).

Jeremy W. Faith, Chapter 7 Trustee


                                                               Plaintiff(s)
                               Versus
                                                                                  SUMMONS AND NOTICE OF STATUS
                                                                                    CONFERENCE IN ADVERSARY
Delia Dondiego                                                                       PROCEEDING [LBR 7004−1]

                                                           Defendant(s)



TO THE DEFENDANT(S): A Complaint has been filed by the Plaintiff against you. If you wish to defend against the Complaint,
you must file with the court a written pleading in response to the Complaint. You must also serve a copy of your written
response on the party shown in the upper left−hand corner of this page. The deadline to file and serve a written response is
03/18/2019. If you do not timely file and serve the response, the court may enter a judgment by default against you for the relief
demanded in the Complaint.

 A status conference in the adversary proceeding commenced by the Complaint has been set for:
             Date:                April 16, 2019
             Time:                10:30 AM
             Hearing Judge:       Deborah J. Saltzman
             Location:            1415 State St., Crtrm 201, Santa Barbara, CA 93101



            This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                  Page 1                        F 7004−1.SUMMONS.ADV.PROC
      Case
       Case9:19-ap-01011-DS
            9:19-ap-01011-DS Doc
                              Doc2-1
                                  3 Filed
                                      Filed02/21/19
                                            02/15/19 Entered
                                                      Entered02/21/19
                                                                02/15/1915:45:54
                                                                         15:44:55 Desc
                                                                                   Desc
                               Main
                                AP-Summons
                                    Document PagePage2 2ofof3 3


You must comply with LBR 7016−1, which requires you to file a joint status report and to appear at a status
conference. All parties must read and comply with the rule, even if you are representing yourself. You must cooperate with the
other parties in the case and file a joint status report with the court and serve it on the appropriate parties at least 14 days before
a status conference. A court−approved joint status report form is available on the court's website (LBR form F
7016−1.STATUS.REPORT) with an attachment for additional parties if necessary (LBR form F
7016−1.STATUS.REPORT.ATTACH). If the other parties do not cooperate in filing a joint status report, you still must file with
the court a unilateral status report and the accompanying required declaration instead of a joint status report 7 days before the
status conference. The court may fine you or impose other sanctions if you do not file a status report. The court may
also fine you or impose other sanctions if you fail to appear at a status conference.




                                                                                        KATHLEEN J. CAMPBELL
                                                                                        CLERK OF COURT




Date of Issuance of Summons and Notice of Status Conference in Adversary Proceeding: February 15, 2019




                                                                                        By:        "s/" Amber Ortiz
                                                                                                   Deputy Clerk




           This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                Page 2                        F 7004−1.SUMMONS.ADV.PROC
            Case 9:19-ap-01011-DS                   Doc 3 Filed 02/21/19 Entered 02/21/19 15:45:54                                    Desc
                                                     Main Document    Page 3 of 3


                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
16030 Ventura Blvd., Suite 470, Encino, CA 91436

A true and correct copy of the following documents entitled
  1.     SUMMONS AND NOTICE OF STATUS CONFERENCE IN ADVERSARY PROCEEDING [LBR 7004-1] (Dkt.
         No. 2-1);
  2.     COMPLAINT FOR: (1) AVOIDANCE OF FRAUDULENT TRANSFER; (2) RECOVERY OF AVOIDED
         TRANSFER; (3) TURNOVER OF PROPERTY OF THE ESTATE; AND (4) FOR ATTORNEYS’ FEES AND
         COSTS [Dkt. No. 1]; and
  3.     STATUS CONFERENCE PROCEDURES [Dkt. No. 2]
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
February 21, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary case and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

TRUSTEE: Jeremy W. Faith (TR) Trustee@MarguliesFaithlaw.com,
C118@ecfcbis.com;Helen@MarguliesFaithLaw.com;leedowding@gmail.com
ATTORNEY FOR PLAINTIFF: Meghann A Triplett Meghann@MarguliesFaithlaw.com,
Helen@MarguliesFaithlaw.com;Victoria@MarguliesFaithlaw.com;David@MarguliesFaithLaw.com
United States Trustee (ND) ustpregion16.nd.ecf@usdoj.gov

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On February 21, 2019, I served the following persons and/or entities at the last known addresses in this bankruptcy case
or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.

JUDGE: Honorable Deborah J. Saltzman, U.S. Bankruptcy Court, 255 E. Temple St., Ste. 1634, Los Angeles, CA 90012
(executed summons only)
DEFENDANT: Delia DonDiego, 2727 Cortez Street, Oxnard, CA 93036

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on               , I served the following
persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such service
method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that personal
delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.


                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 February 21, 2019                        Helen Cardoza                                         /s/ Helen Cardoza
 Date                                     Printed Name                                          Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
